UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1048



CHARLES EDWIN MERRILL,

                                              Plaintiff - Appellant,

          versus


MCCLATCHY NEWSPAPERS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-97-341)


Submitted:   July 27, 1999                 Decided:   August 5, 1999


Before HAMILTON, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Daly, Anna Daly, DALY & DALY, P.A., Charlotte, North Caro-
lina, for Appellant.   Hugh Stevens, C. Amanda Martin, EVERETT,
GASKINS, HANCOCK & STEVENS, L.L.P., Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Edwin Merrill appeals the district court’s order dis-

missing his civil action, alleging libel and related claims.     We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Merrill v. McClatchy Newspapers Inc., No.

CA-97-341 (W.D.N.C. Dec. 18, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                  2